




EXHIBIT 10(e)(14)


[clecologo2.jpg]
 
 
Cleco Corporation
2030 Donahue Ferry Road
P.O. Box 5000
Pineville, LA 71361-5000
Tel 318-484-7765
Fax 318-484-7777
 
 
 
 
 
Bruce A. Williamson
President & Chief Executive Officer





This note will serve as formal notification to the Compensation Committee of the
Board of Directors of Cleco Corporation (the “Company”) and the Company's Human
Resource Management of the following:


I intend to forego, and I hereby waive, the minimum increase in my base
compensation and the related impacts on my cash and equity bonus opportunities
for 2012 as set forth in my Executive Employment Agreement with the Company.
This action keeps me, as CEO, aligned with other members of senior management
who will not be receiving a base pay increase in 2012 consistent with my desire
to shift more compensation to performance-based pay among senior management of
the Company.








/s/ Bruce A. Williamson
 
Bruce A. Williamson
 
President and Chief Executive Officer
 















